Name: 78/654/EEC: Commission Decision of 12 July 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'JEOL Electron Scanning Microscope JSM 35'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-09

 Avis juridique important|31978D065478/654/EEC: Commission Decision of 12 July 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'JEOL Electron Scanning Microscope JSM 35' Official Journal L 218 , 09/08/1978 P. 0026 - 0026 Greek special edition: Chapter 02 Volume 6 P. 0224 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 12 JULY 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' JEOL ELECTRON SCANNING MICROSCOPE JSM 35 ' ( 78/654/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HVAING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 6 MARCH 1978 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' JEOL ELECTRON SCANNING MICROSCOPE JSM 35 ' SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 23 JUNE 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS AN ELECTRONIC MICROSCOPE IN PARTICULAR IN THE FIELD OF PATHOLOGICAL AUTONOMY AND EXPERIMENTAL PATHOLOGY ; WHEREAS THESE SPECIAL CHARACTERISTICS RENDER IT AN INSTRUMENT SUITABLE FOR PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THUS BE CONSIDERED TO BE A SCIENTIFIC INSTRUMENT ; WHEREAS THE EQUIVALENCE OF INSTRUMENTS OR APPARATUS WHICH ARE THE SUBJECT OF A REQUEST FOR ADMISSION FREE OF DUTY MUST BE ASSESSED WITHOUT TAKING INTO ACCOUNT LATER ADDITION OF PARTS TO INCREASE THE CAPACITY OF INSTRUMENTS OR APPARATUS WHICH ARE THE SUBJECT OF THE REQUEST FOR ADMISSION FREE OF DUTY , UNLESS THESE PARTS WERE INCLUDED IN THE INITIAL ORDER ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' JEOL ELECTRON SCANNING MICROSCOPE JSM 35 ' COMPUTER SYSTEM MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 12 JULY 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION